—Appeal from a judgment of Oneida County Court (Dwyer, J.), entered November 19, 1999, convicting defendant after a jury trial of, inter alia, assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Contrary to defendant’s contention, County Court’s Sandoval ruling did not constitute an abuse of discretion (see People v Hayes, 97 NY2d 203, 207-208). By ruling that defendant could be asked on cross-examination whether he previously had been convicted of a felony and two misdemeanors without reference to the underlying criminal acts, the court properly balanced the probative value of that evidence against its potential for prejudice (see People v Walker, 83 NY2d 455, 458-459; People v Wheeler, 281 AD2d 949, lv denied 96 NY2d 836; People v Brockway, 277 AD2d 482, 485). Present—Pigott, Jr., P.J., Pine, Hayes, Wisner and Hurlbutt, JJ.